DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 09/30/2020 has been considered. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12 line 1 “wherein to” should be replaced with “wherein.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim limitations that use the word “means” include: means for determining, means for identifying, means for migrating, and means for migrating in claims 19-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraphs [0088-0089] that discloses “The kernel analysis and decision logic unit 1617 may be embodied as any device or circuitry… the kernel analysis and decision logic unit 1617 may evaluate the telemetry data relative to one or more policies (e.g., a service level agreement (SLA) or one or more quality-of-service (QoS) requirements). The policies may include thresholds, which, when exceeded, trigger the kernel analysis and decision logic unit 1617 to orchestrate actions to perform in response. For instance, as further described herein, the kernel analysis and decision logic unit 1617 may cause a given accelerator device to migrate an accelerator kernel to a target accelerator device.” 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: circuitry for monitoring resource usage of an accelerator kernel configured on a source accelerator device in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraph [0088] that discloses “The kernel analysis and decision logic unit 1617 may be embodied as any device or circuitry to obtain telemetry data indicative of resource usage and power consumption of the accelerator sleds 1610, 1612 and the compute sled 1617.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-10, 12-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 3 and 17 (line numbers refer to claim 3):
	In line 5 it recites “the power consumption threshold,” but it lacks antecedent basis.

As per claim 4, and 6 (line numbers refer to claim 4):
	In line 2 it recites “migrate the workload,” but in claims 1 and 11 they recite “migrate the accelerator kernel(s),” so it is unclear what is being migrated. It is also unclear what the relationship between the workload and the accelerator kernel is. 

As per claim 5 and 12 (line numbers refer to claim 5):
	In lines 2-3 they recite “update a registry of managed nodes of a system including the orchestrator.” It is unclear what “including the orchestrator” means (ie. the update involves the orchestrator or the system includes the orchestrator). Therefore, it is unclear what the relationship between the registry, managed nodes, the system, and the orchestrator are (i.e. only 
	In lines 2-3 they recite “update a registry of managed nodes,” but it is unclear where the registry is located (ie. in each managed node whereupon a plurality of registries would be necessary).

As per claim 8;
	In line 3 it recites “the notification,” but in line 1 it recites “the notification” and in line 2 it recites “a notification,” so it is unclear which notification line 3 refers to. 

As per claim 9:
	In line 2 it recites “second accelerator devices,” but first accelerator devices were not recited. 
	In line 3 it recites “the accelerator devices” but it is unclear whether it refers to second accelerator devices in claim 9, available accelerator devices in claim 8, or one or more accelerator devices in claim 8. 

As per claim 12:
	In line 9 it recites “the orchestrator,” but this lacks antecedent basis.
	In lines 9-10 they recite “the migration,” but this lacks antecedent basis.  

As per claim 17:
	In lines 1-2 they recite “the circuitry,” but it lacks antecedent basis. 

	In line 3 it recites “migrate the workload,” but in claim 15 it recites “migrate the accelerator kernel,” so it is unclear what is being migrated. 

As per claims 10, 13, and 14, they are dependent claims that depend on claims 9 and 12, respectively and did not cure the deficiencies of claims 9 and 12. Therefore they are rejected for the same issue as claims 9 and 12 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 15, the claim is drawn to a computer program product embodied in a "one or more machine-readable storage media". The specification recites in ¶ [0029] that “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine- readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors.” Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as 
The claim may be amended by changing "computer readable medium" to "non-transitory machine-readable storage media”, thus excluding that portion of the scope covering transitory signals.
Claims 16-18 depend on claim 15 above and do not cure the deficiency thereof, therefore they are rejected under the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (US 2018/0150334 Al herein Bernat) in view of Guim Bernat et al. (US 2018/0026868 Al herein Guim Bernat).

As per claim 1, Bernat teaches the invention substantially as claimed including An orchestrator server comprising (Figs. 12, 13, 14, orchestrator server 1220):
circuitry to (Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430): 
monitor resource usage of an accelerator kernel configured on a source accelerator device (Fig. 16, 1558 receive telemetry data indicative of utilization loads of each accelerator device of each accelerator sled; [0062] lines 32-33 to collect the telemetry data 1406 and analyze the telemetry data 1406; [0060] lines 31-37 the environment 1400 includes telemetry data 1406, which may be embodied as any data indicative of the performance (e.g., operations per second, a present amount of the total computational capacity of the accelerator device presently being used, etc., referred to herein as a utilization load) and other conditions, such as power usage, of each accelerator device); 
determine whether the resource usage does not satisfy a threshold specified in one or more policies ([0062] lines 38-41 analyze the telemetry data 1406 to determine which accelerator sled 1240, 1242 has enough utilization capacity (e.g., the utilization load satisfies a predefined threshold) to meet a quality of service target; [0065] lines 30-31 a kernel that does not satisfy a threshold usage level); 
upon a determination that the resource usage does not satisfy the threshold, identify a target accelerator device to which to migrate the accelerator kernel (Fig. 16, 1150 removing a kernel that does not satisfy a threshold usage level; [0065] lines 25-39 orchestrator server 1220 may query the accelerator sleds 1240, 1242 to determine whether an unused FPGA slot is present (e.g., if one or more of the accelerator devices 1260, 1262, 1264, 1266 is an FPGA). As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration); and 
migrate the accelerator kernel from the source accelerator device to the target accelerator device (Fig. 16, 1552 send the kernel to the determined accelerator sled for configuration; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration).

Bernat fails to teach resource usage exceeds a threshold and resource usage exceeds the threshold.

However, Guim Bernat teaches resource usage exceeds a threshold and resource usage exceeds the threshold ([0060] monitor if one or more of the monitored resources were to exceed a threshold bandwidth or latency).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat with the teachings of Guim Bernat because Guim Bernat’s teaching of monitoring whether a threshold is exceeded allows for action to be taken to rectify the situation when the threshold is exceed (see Guim Bernat, [0061] lines 4-8 If one or more of the remote resources is outside the threshold, for a predetermined period of time, or otherwise, the compute node may be configured to determine so and take appropriate measures; [0062] lines 2-12 message indicating that performance of the one or more remote resources is outside a threshold… message may request remapping of a resource to a different resource and/or may request extending an existing resource. It can be appreciate that remapping meet the needs of the system). 
	
As per claim 11, Bernat and Guim Bernat teach The orchestrator server of claim 1. Bernat specifically teaches wherein the circuitry is further to (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430): 
detect a trigger to initiate a scale-out operation of one or more accelerator kernels associated with a workload (Bernat [0048] lines 12-16 Each kernel 1270, 1272, 1274, 1276 may be embodied as a set of code or a configuration of a portion of the corresponding accelerator device 1260, 1262 that causes the accelerator device 1260, 1262 to perform one or more accelerated functions; [0060] lines 22-23 a task (e.g., one or more functions) associated with all or a portion of a workload; [0065] lines 30-39 removing a kernel that does not satisfy a threshold usage level (e.g., the kernel has not been used within a predefined time period) … sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled; [0066] lines 23-27 select multiple accelerator sleds 1240, 1242 to execute the task (e.g., where the task can be divided into multiple virtualized functions across the multiple accelerator devices and accelerator sleds);); 
determine, as a function of the one or more policies, one or more types of accelerator devices to which to scale-out the one or more accelerator kernels (Bernat [0048] lines 8-11 Each accelerator device 1260, 1262 may be embodied as any device or circuitry (e.g., a specialized processor, an FPGA, an ASIC, a graphics processing unit (GPU), reconfigurable hardware, etc.); [0066] lines 3-8 an accelerator sled 1240, 1242 that is configured with the kernel and that has a utilization load that satisfies a predefined threshold. In doing so, the orchestrator quality of service; [0066] lines 23-27 select multiple accelerator sleds 1240, 1242 to execute the task (e.g., where the task can be divided into multiple virtualized functions across the multiple accelerator devices and accelerator sleds)); and 
migrate the accelerator kernels to accelerator devices of the one or more types (Bernat Fig. 16, 1552 send the kernel to the determined accelerator sled for configuration; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration; [0048] lines 5-11 The accelerator sled 1240, in the illustrative embodiment, includes multiple accelerator devices 1260, 1262, each of which includes multiple kernels 1270, 1272, 1274, 1276. Each accelerator device 1260, 1262 may be embodied as any device or circuitry (e.g., a specialized processor, an FPGA, an ASIC, a graphics processing unit (GPU), reconfigurable hardware, etc.)).

As per claim 15, it is a machine-readable storage media claim of claim 1, so it is rejected for the same reasons as claim 1.

As per claim 19, it is an orchestrator server claim of claim 1, so it is rejected for the same reasons as claim 1.

Claims 2, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat and Guim Bernat, as applied to claims 1, 15, and 19 above, in view of Becker (US 2014/0063027 Al).

As per claim 2, Bernat and Guim Bernat teach The orchestrator server of claim 1. Bernat specifically teaches wherein to migrate the accelerator kernel from the source accelerator device to the target accelerator device comprises to cause the source accelerator device to (Bernat Fig. 16, 1552 send the kernel to the determined accelerator sled for configuration; [0049] lines 8-14 determining, in response to the request and with a kernel map database indicative of kernels and associated accelerator sleds, an accelerator sled (e.g., the accelerator sled 1240) that includes an accelerator device (e.g., the accelerator devices 1260) configured with the kernel associated with the request, and assigning the task to the determined accelerator sled for execution; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration):
suspend operation of the accelerator kernel on the source accelerator device (Bernat [0065] lines 30-34 removing a kernel that does not satisfy a threshold usage level…the bitstream of the kernel to be removed may be saved in memory; [0048] lines 22-24 kernels are present on which accelerator sleds (e.g., on an accelerator device of one of the accelerator sleds 1240, 1242)); and 
migrate, by the source accelerator device to the target accelerator device, the accelerator kernel (Bernat Fig. 16, 1552 send the kernel to the determined accelerator sled for configuration; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration).

Bernat and Guim Bernat fail to teach serialize data associated with the operation of the accelerator kernel; and deserialize the data associated with the operation of the accelerator kernel on the target accelerator device.

However, Becker teaches serialize data associated with the operation of the accelerator kernel (Abstract lines 6-7 serialized request formed from the GPU kernel function code and input data); deserialize the data associated with the operation of the accelerator kernel on the target accelerator device (Abstract lines 8-12 The request is then sent to the remote computer and programmable GPU, where the request is deserialized, kernel code is compiled, and input data copied to the GPU memory on the remote computer. The GPU kernel function is then executed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat and Guim Bernat with the teachings of Becker because Becker’s teaching of serializing and deserializing data associated with a kernel because serialization allows data can be sent to an accelerator device (ie. GPU) and sent over a Web service to a remote computer equipped with a programmable GPU (Graphics Processing Unit) for execution…This is accomplished by incorporating a serialized request formed from the GPU kernel function code and input data set by using JavaScript.RTM. Object Notation (JSON) serialization. The request is then sent to the remote computer and programmable GPU, where the request is deserialized, kernel code is compiled, and input data copied to the GPU memory on the remote computer.).
	

As per claim 16, it is a machine-readable storage media claim of claim 2. Therefore, it is rejected for the same reasons as claim 2. 

As per claim 20, it is an orchestrator server claim of claim 2. Therefore it is rejected for the same reasons as claim 2. 

Claims 3, 4, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat and Guim Bernat, as applied to claims 1 and 15 above, in view of Krishnamurthy et al. (US 2012/0054770 Al herein Krishnamurthy).
Krishnamurthy was cited in the IDS filed on 09/30/2020.

As per claim 3, Bernat and Guim Bernat teach The orchestrator server of claim 1. Bernat specifically teaches wherein the circuitry is further to (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430): monitor a power consumption of a source accelerator sled having one or more accelerator devices executing a workload relative to a power threshold specified in the one or more policies (Bernat [0060] lines 32-38 telemetry data 1406, which may be embodied as any data indicative of the performance…such as power usage, of each accelerator device 1260, 1262, 1264, 1266 of each accelerator sled; [0062] lines 38-41 analyze the telemetry data 1406 to determine which accelerator sled 1240, 1242 has enough utilization capacity (e.g., the utilization load satisfies a predefined threshold) to meet a quality of service target); and scale-out the workload to one or more accelerator devices on a target accelerator sled (Bernat [0066] lines 23-27 select multiple accelerator sleds 1240, 1242 to execute the task (e.g., where the task can be divided into multiple virtualized functions across the multiple accelerator devices and accelerator sleds)).

Bernat and Guim Bernat fail to teach upon a determination of the power consumption threshold is exceeded, scale-out the workload. 

However, Krishnamurthy teaches upon a determination of the power consumption threshold is exceeded, scale-out the workload ([0047] lines 3-12 The mobility manager 134 monitors performance metrics and/or energy metrics with respect to the workload to determine if these metrics are above or below a respective given threshold. If the workload mobility manager 134 determines that the given threshold is not being met or, alternatively, is being exceeded then the mobility manager 134 migrates at least a portion of the workload from its current system (server 102 or accelerator 104) to the other system (server 102 or accelerator 104)). 


	
As per claim 4, Bernat, Guim Bernat, and Krishnamurthy teach The orchestrator server of claim 3. Bernat specifically teaches wherein to scale-out the workload to the one or more accelerator devices on the target accelerator sled comprises to migrate the workload from one or more of the accelerator devices of the source accelerator sled to the one or more accelerator devices of the target accelerator sled (Bernat [0047] lines 29-32 managed nodes established by the orchestrator server 1220 may execute one or more applications or processes (i.e., workloads); [0047] lines 11-17 A managed node may be embodied as…(e.g. physical accelerator resources 205-2), from the same or different sleds); [0048] lines 21-29 the orchestrator server 1220 maintains a database of which kernels are present on which accelerator sleds (e.g., on an accelerator device of one of the accelerator sleds 1240, 1242), receives requests to accelerate portions of workloads (e.g., tasks), determines the type of acceleration (e.g., the function(s) to be accelerated) associated with a task using information in the request, and assigns the task to one or more corresponding accelerator sleds; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server .

As per claim 6, Bernat, Guim Bernat, and Krishnamurthy teach The orchestrator server of claim 3. Bernat specifically teaches wherein to scale-out the workload to the one or more accelerator devices on the target accelerator sled comprises to migrate the workload from one or more accelerator sleds to one or more instances of an accelerator device on the target accelerator sled (Bernat [0047] lines 29-32 managed nodes established by the orchestrator server 1220 may execute one or more applications or processes (i.e., workloads); [0047] lines 7-17 accelerator sleds 1240, 1242. One or more of the sleds 1230, 1240, 1242 may be grouped into a managed node… A managed node may be embodied as…(e.g. physical accelerator resources 205-2), from the same or different sleds); [0048] lines 21-29 the orchestrator server 1220 maintains a database of which kernels are present on which accelerator sleds (e.g., on an accelerator device of one of the accelerator sleds 1240, 1242), receives requests to accelerate portions of workloads (e.g., tasks), determines the type of acceleration (e.g., the function(s) to be accelerated) associated with a task using information in the request, and assigns the task to one or more corresponding accelerator sleds; [0065] lines 28-39 As indicated in block 1550, the orchestrator server 1220 may request an accelerator sled 1220 to generate capacity by removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration).

As per claim 17, it is a machine-readable storage media claim of claim 3. Therefore, it is rejected for the same reasons as claim 3. 

As per claim 18, it is a machine-readable storage media claim of claim 4. Therefore it is rejected for the same reasons as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Guim Bernat, and Krishnamurthy, as applied to claim 4 above, and further in view of Burger et al. (US 2016/0364271 A1 herein Burger). 

As per claim 5, Bernat, Guim Bernat, and Krishnamurthy teach The orchestrator server of claim 4. Bernat specifically teaches wherein to scale-out the workload to the one or more accelerator devices on the target accelerator sled further comprises managed nodes of a system including the orchestrator server (Bernat [0048] lines 21-29 the orchestrator server 1220 maintains a database of which kernels are present on which accelerator sleds (e.g., on an accelerator device of one of the accelerator sleds 1240, 1242), receives requests to accelerate portions of workloads (e.g., tasks), determines the type of acceleration (e.g., the function(s) to be accelerated) associated with a task using information in the request, and assigns the task to one or more corresponding accelerator sleds; [0065] lines 25-39 orchestrator server 1220 may query the accelerator sleds 1240, 1242 to determine whether an unused FPGA slot is present (e.g., if one or more of the accelerator devices 1260, 1262, 1264, 1266 is an FPGA)…removing a kernel that does not satisfy a threshold usage level…sends the kernel…to the determined accelerator sled for configuration; [0047] lines 5-10 the system 1210 includes an orchestrator server 1220 managed node, such as by the orchestrator server 1220, to collectively perform a workload [0047] lines 11-17 A managed node may be embodied as an assembly of resources (e.g., physical resources 206), such as…physical accelerator resources).

Bernat and Guim Bernat fail to teach to update a registry of managed nodes.

However, Burger teaches to update a registry of managed nodes ([0045] lines 9-10 updating the hardware accelerator table 330 to now include the capabilities, availability; [0070] lines 12-18 the first hardware accelerator to the network as a node of the network; and modifying a hardware accelerator table, comprising identifications of hardware accelerators of the system and which discrete sets of computing operations they are pre-configured to perform, to include an identification of the first hardware accelerator).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat and Guim Bernat with the teachings of Burger because Burger’s teaching of updating a registry of managed nodes provides the advantage of knowing the availability of a managed node (see Burger, [0045] lines 9-10 updating the hardware accelerator table 330 to now include the capabilities, availability).

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat and Guim Bernat, as applied to claim 1 above, in view of Cao et al. (US 2019/0266006 Al herein Cao).

As per claim 7, Bernat and Guim Bernat teach The orchestrator server of claim 1. Bernat specifically teaches wherein the circuitry is further to receive available accelerator devices of an accelerator sled (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430; [0065] lines 25-28 the orchestrator server 1220 may query the accelerator sleds 1240, 1242 to determine whether an unused FPGA slot is present (e.g., if one or more of the accelerator devices 1260, 1262, 1264, 1266 is an FPGA).).

Bernat and Guim Bernat fail to teach a notification of available accelerator devices.

However, Cao teaches a notification of available accelerator device ([0047] lines 2-4 notification message includes the identifier of the host 300, the identifier of the available accelerator).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat and Guim Bernat with the teachings of Cao because Cao’s teaching of a notification of available accelerator device provides Bernat and Guim Bernat with the advantage of knowing exactly which accelerator is identifier of the available accelerator).
	

As per claim 9, Bernat, Guim Bernat, and Cao teach The orchestrator server of claim 7. Bernat specifically teaches wherein the circuitry is further to determine an evaluation of resource usage of second accelerator devices currently executing a second workload (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430; [0060] lines 32-38 telemetry data 1406, which may be embodied as any data indicative of the performance (e.g., operations per second, a present amount of the total computational capacity of the accelerator device presently being used, etc., referred to herein as a utilization load) and other conditions, such as power usage, of each accelerator device; [0047] lines 29-32 managed nodes established by the orchestrator server 1220 may execute one or more applications or processes (i.e., workloads); [0062] lines 38-40 analyze the telemetry data 1406 to determine which accelerator sled 1240, 1242 has enough utilization capacity).
Additionally, Guim Bernat teaches as a function of an evaluation of resource usage whether a fragmenting situation is present in the accelerator devices (Guim Bernat Abstract 6-12 The compute node may be configured to monitor the performance of the one or more remote resources. For example, the compute node may be configured to monitor if one or more of the monitored resources were to exceed a threshold bandwidth or latency range as defined by the dynamic tolerated fragmentation; Abstract 19-21 generating a message indicating that performance of the one or more remote resources is outside a threshold defined by the dynamic tolerated fragmentation; [0055] line 8 determine that a fragmentation violation has occurred; .

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat, Guim Bernat, and Cao with Guim Bernat’s teaching of detecting fragmentation based on resource usage because once fragmentation is detected it can be addressed so that system requirements are met (see Guim Bernat, [0043] lines 9-15 If the distance is outside the specified dynamic tolerated fragmentation, the fragmentation optimizer 415 may contact the system layer (OS or orchestrator 404) determine what action to take, and contact the SDI manager 402 in order to dynamically change the composite node definition in order to fulfill the requirements.).
	

As per claim 10, Bernat, Guim Bernat, and Cao teach The orchestrator server of claim 9.  Bernat specifically teaches wherein the circuitry is further to, migrate a portion of the workload to one or more of the available accelerator devices (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430; [0048] lines 21-29 the orchestrator server 1220 maintains a database of which kernels are present on which .
Additionally, Guim Bernat teaches upon a determination that the fragmentation situation is present, migrate a portion of the workload (Guim Bernat [0041] lines 9-10 an application 301 may be running on a composite node which is utilizing resources; [0055] lines 8-11 determine that a fragmentation violation has occurred at 701, and receive information about the violation from monitoring logic 712 at 703. At 705, dynamic provisioner 714 may determine to perform a remapping of resources; [0045] lines 6-7 orchestrator 404 may include fragmentation aware policies 405, which may be compatible with de-fragmentation techniques).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat, Guim Bernat, and Cao with Guim Bernat’s teaching of determining fragmentation and remapping resources because it allows for latency and bandwidth requirements to be met ([0055] lines 11-12 perform a remapping of resources, for example, to maintain a DTF required by compute node; [0042] lines 16-21 DTF may be a range of measured dynamic distance…Dynamic distance may be measured in terms of latency (units of time) or bandwidth).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Guim Bernat, and Cao, as applied to claim 7 above, and in view of Li et al. (US 10,929,187 B2 herein Li).

As per claim 8, Bernat, Guim Bernat, and Cao teach The orchestrator server of claim 7. Bernat specifically teaches wherein to receive available accelerator devices of an accelerator sled comprises a workload by the accelerator sled, specifying one or more accelerator devices performing the workload on the accelerator sled (Bernat [0065] lines 25-28 the orchestrator server 1220 may query the accelerator sleds 1240, 1242 to determine whether an unused FPGA slot is present (e.g., if one or more of the accelerator devices 1260, 1262, 1264, 1266 is an FPGA); [0062] lines 5-8 determine one or more accelerator sleds 1240, 1242 to perform the task, based on whether the accelerator sled 1240, 1242 already has the kernel associated with the task on an accelerator device; [0049] lines 10-14 an accelerator sled (e.g., the accelerator sled 1240) that includes an accelerator device (e.g., the accelerator devices 1260) configured with the kernel associated with the request, and assigning the task to the determined accelerator sled for execution).
Additionally, Cao teaches the notification of available accelerator device and the notification specifying one or more accelerator devices (Cao [0047] lines 2-4 notification message includes the identifier of the host 300, the identifier of the available accelerator).

	Bernat, Guim Bernat, and Cao fail to teach to receive a notification of a completion of a workload by the accelerator.

	However, Li teaches to receive a notification of a completion of a workload by the accelerator (Col. 1 lines 23-25 Hardware accelerators such as an accelerator function unit (AFU) are used mainly to accelerate specific computing tasks; Col. 2 lines 32-34 after the task has been receiving a message indicating that the task is finished, wherein the message is transmitted by the AFU.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat, Guim Bernat, and Cao with the teachings of Li because Li’s teaching of sending a message indicating that a task is finished provides an indicator of whether the task is still running or completed (see Li, Col. 21 lines 40-43 In step S2208, the AFU 110 executes the above command packets. In step S2210, a complete flag is arranged for each command packet at the ROB to determine whether the execution of the command packet has been completed.). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat and Guim Bernat, as applied to claim 11 above, and further in view of Burger.

As per claim 12, Bernat and Guim Bernat teach The orchestrator server of claim 11. Bernat specifically teaches wherein to the migrate the accelerator kernels to the accelerator devices of the one or more types comprises to (Bernat Fig. 16, 1552 send the kernel to the determined accelerator sled for configuration; [0065] lines 30-39 removing a kernel that does not satisfy a threshold usage…Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration; [0048] lines 5-11 The accelerator sled 1240, in the illustrative embodiment, includes multiple accelerator devices 1260, 1262, each of which includes multiple kernels 1270, 1272, 1274, 1276. Each accelerator device 1260, 1262 may be embodied as any device or :  
generate, from each accelerator kernel to be scaled-out to an accelerator device of a given type, a bit stream compatible for a corresponding type of accelerator device (Bernat [0064] lines 14-16 receive a request that includes the kernel itself, such as in the form of a bitstream; [0065] 32-39 For example, in generating the capacity, the bitstream of the kernel to be removed may be saved in memory, but the gates of the corresponding FPGA slot may be designated for reprogramming based on the bitstream for the new kernel. Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled); 
configure, for each accelerator kernel, the bit stream on the accelerator device of the corresponding type (Bernat [0065] 32-39 For example, in generating the capacity, the bitstream of the kernel to be removed may be saved in memory, but the gates of the corresponding FPGA slot may be designated for reprogramming based on the bitstream for the new kernel. Subsequently, the orchestrator server 1220 sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration); 
initializing communication channels between each of the accelerator kernels associated with the workload (Bernat [0069] lines 1-6 a compute device comprising a compute engine to receive a request for an accelerated task, wherein the task is associated with a kernel usable by an accelerator sled communicatively coupled to the compute device to execute the task…database indicative of kernels); and 
managed nodes in a system including the orchestrator (Bernat [0047] lines 5-10 the system 1210 includes an orchestrator server 1220 communicatively coupled to multiple sleds 

Bernat and Guim Bernat fail to teach update a registry of managed nodes of the migration. 

However, Burger teaches update a registry of managed nodes of the migration ([0045] lines 9-10 updating the hardware accelerator table 330 to now include the capabilities, availability; [0068] lines 3-4 transmitting the packetized portion of the workflow to the identified hardware accelerator; [0070] lines 12-18 the first hardware accelerator to the network as a node of the network; and modifying a hardware accelerator table, comprising identifications of hardware accelerators of the system and which discrete sets of computing operations they are pre-configured to perform, to include an identification of the first hardware accelerator; [0072] lines 5-7 modifying the hardware accelerator table to change an indication of whether the first hardware accelerator is busy or available).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Bernat and Guim Bernat with the teachings of Burger because Burger’s teaching of updating a registry of managed nodes of the migration provides the advantage of knowing the availability of a managed node after migration .
	

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Guim Bernat, and Burger, as applied to claim 12 above, in view of Melkild (US 10701000 B1).

As per claim 13, Bernat, Guim Bernat, and Burger teach The orchestrator server of claim 12. Bernat specifically teaches wherein the circuitry is further to register (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430), for each migrated accelerator kernel a notification to be sent to the orchestrator server by the migrated accelerator kernel (Bernat [0065] lines 30-44 removing a kernel that does not satisfy a threshold usage level…sends the kernel (e.g., the bitstream or executable code embodying the kernel) to the determined accelerator sled for configuration (e.g., for programming), as indicated in block 1552. Afterwards, the method 1500 advances to block 1554 in which the orchestrator server 1220 updates the kernel map database (e.g., the kernel map data 1404) to indicate that the kernel is associated with the determined accelerator sled; The migrated accelerator kernel must have sent a notification to the orchestrator in order for the orchestrator to update the kernel map database to register that the kernel is associated with the determined accelerator sled.).

a specified interval for a heartbeat notification.

However, Melkild teaches a specified interval for a heartbeat notification (Col. 15 lines 32-42 Each VNFCI sends heartbeat notifications to its peer VNFCI at certain intervals…However, if a heartbeat notification or acknowledgement is not received from a peer VNFCI in a period of time controlled by a failure timer, then the heartbeat mode is transitioned into Failure mode).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Bernat, Guim Bernat, and Burger by allowing a heartbeat to be sent at certain intervals, as taught by Melkild, by a kernel in order to discern whether or not it has failed (see Melkild, Col. 15 lines 39-43 However, if a heartbeat notification or acknowledgement is not received from a peer VNFCI in a period of time controlled by a failure timer, then the heartbeat mode is transitioned into Failure mode and a heartbeat failure notification is raised).

As per claim 14, Bernat, Guim Bernat, Burger, and Melkild teach The orchestrator server of claim 13. Bernat specifically teaches wherein the circuitry is further to (Bernat Fig. 14, 1420 network communicator, 1430 accelerator service manager; [0060] lines 12-14 one or more of the network communicator circuitry 1420 or acceleration service manager circuitry 1430), by one of the migrated accelerator kernels, generate a notification (Bernat [0065] lines 30-44 removing a kernel that does not satisfy a threshold usage level…sends the kernel The migrated accelerator kernel must have sent a notification to the orchestrator in order for the orchestrator to update the kernel map database to register that the kernel is associated with the determined accelerator sled.).
Additionally, Melkild teaches upon a determination that the heartbeat notification is not sent, generate an alert indicating that the heartbeat notification was not received at the specified interval (Melkild Col. 15 lines 32-43 Each VNFCI sends heartbeat notifications to its peer VNFCI at certain intervals…However, if a heartbeat notification or acknowledgement is not received from a peer VNFCI in a period of time controlled by a failure timer, then the heartbeat mode is transitioned into Failure mode and a heartbeat failure notification is raised).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Bernat, Guim Bernat, Burger, and Melkild by adding a message when a heartbeat is not received in a certain interval as taught by Melkild in order to discern whether or not a kernel has failed (see Melkild, Col. 15 lines 39-43 However, if a heartbeat notification or acknowledgement is not received from a peer VNFCI in a period of time controlled by a failure timer, then the heartbeat mode is transitioned into Failure mode and a heartbeat failure notification is raised).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fine (US 2014/0215424 Al) discloses a system that determines an arrangement of coprocessor regions in FPGAs to reduce fragmentation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195